            Case 2:20-cv-02154-JCM-EJY Document 1 Filed 11/23/20 Page 1 of 6



     KRISTIAN LAVIGNE, ESQ.
1    Nevada Bar No.11629
     kris@myrebellawyer.com
2    JEFFREY LAVIGNE, ESQ.
     Nevada Bar No. 13906
3    jeff@myrebellawyer.com
     THE LAW OFFICE OF KRISTIAN
4    LAVIGNE AND ASSOCIATES, P.C.
     8064 W. Sahara Avenue
5    Las Vegas, NV 89117
     Ph:702-732-3529
6    Fax:702-724-9073
     Attorneys for Plaintiff
7
                                   UNITED STATES DISTRICT COURT
8
                                           DISTRICT OF NEVADA
9

10   CASEY CAVIN, an individual;                         Case No.: 2:20-cv-02154
11
                           Plaintiff,                    COMPLAINT FOR DAMAGES
12                                                       PURSUANT TO THE FAIR DEBT
     vs.                                                 COLLECTION PRACTICES ACT, 15
13                                                       U.S.C. § 1692 ET SEQ.
     AARGON AGENCY, INC.; DOES I through
14   V, inclusive; and ROE CORPORATIONS I
     through V, inclusive,                               JURY TRIAL DEMANDED
15

16
                           Defendants
17

18                                         INTRODUCTION
19          1.      The United States Congress has found abundant evidence of the use of abusive,
20   deceptive, and unfair debt collection practices by many debt collectors, and has determined that
21   abusive debt collection practices contribute to the number of personal bankruptcies, to marital
22   instability, to the loss of jobs, and to invasions of individual privacy. Congress wrote the Fair
23   Debt Collection Practices Act, 15 U.S.C. § 1692 et seq., to eliminate abusive debt collection
24   practices by debt collectors, to insure that those debt collectors who refrain from using abusive
25   debt collection practices are not competitively disadvantaged, and to promote consistent State
26   action to protect consumers against debt collection abuses.
27

28




                                                   -1-
             Case 2:20-cv-02154-JCM-EJY Document 1 Filed 11/23/20 Page 2 of 6




1            2.      CASEY CAVIN (“Plaintiff”), by Plaintiff’s attorneys, brings this action to
2    challenge the actions of Defendant AARGON AGENCY, INC. (“Aargon” or “Defendant”)
3    regarding Defendant’s attempts to unlawfully and abusively collect a debt. This conduct caused
4    Plaintiff damages.
5            3.      Plaintiff makes these allegations on information and belief, with the exception of
6    those allegations that pertain to Plaintiff, or to Plaintiff’s counsel, which Plaintiff alleges on
7    personal knowledge.
8            4.      While many violations are described below with specificity, this Complaint alleges
9    violations of the statute cited in its entirety.
10           5.      Unless otherwise stated, all the conduct engaged in by Defendant took place in
11   Nevada.
12           6.      Any violations by Defendant were knowing, willful, and intentional, and
13   Defendant did not maintain procedures reasonably adapted to avoid any such violation.
14           7.      Unless otherwise indicated, the use of Defendant’s name in this Complaint
15   includes all agents, employees, officers, members, directors, heirs, successors, assigns, principals,
16   trustees, sureties, subrogees, representatives, and insurers of Defendants’ named.
17                                     JURISDICTION AND VENUE
18           8.      This Court has federal question jurisdiction because this case arises out of
19   violation of federal law. 15 U.S.C. §1681 et seq.; 28 U.S.C. §1331; Smith v. Community Lending,
20   Inc., 773 F.Supp.2d 941, 946 (D. Nev. 2011).
21           9.      This action arises out of Defendant’s violations of: (i) the Fair Debt Collection
22   Practices Act, 15 U.S.C. §§ 1692-1692(p) (“FDCPA”).
23           10.     Venue is proper in the United States District Court for the District of Nevada
24   pursuant to 28 U.S.C. § 1391(b) because at all times relevant, Plaintiff was a resident of Clark
25   County, State of Nevada and Defendant is subject to personal jurisdiction in the County of Clark,
26   State of Nevada as it conducts business there, and the conduct giving rise to this action occurred
27   in Nevada. 28 U.S.C. § 1391(b)(2). Further, Defendant has a registered agent of service in
28   Nevada.




                                                        -2-
             Case 2:20-cv-02154-JCM-EJY Document 1 Filed 11/23/20 Page 3 of 6




1                                                 PARTIES
2           11.     Plaintiff is a natural person, who at the time of the incident giving rise to this
3    action, resided in the County of Clark, State of Nevada, from whom a debt collector sought to
4    collect a consumer debt which was due and owing or alleged to be due and owing from Plaintiff.
5    In addition, Plaintiff is a “consumer” as that term is defined by 15 U.S.C. § 1692a(3).
6           12.     Defendant is a debt collector, doing business in Nevada, with a principal place of
7    business in Nevada. Plaintiff is informed and believes, and therefore alleges, that Defendant, in
8    the ordinary course of business, regularly, on behalf of itself or others, engages in “debt
9    collection” and is therefore a “debt collector” as defined by 15 U.S.C. § 1692a(6).
10                                     GENERAL ALLEGATIONS
11          13.     At all times relevant, Plaintiff was an individual residing within the State of
12   Nevada.
13          14.     At all times relevant, Defendant conducted business in the State of Nevada.
14          15.     The alleged debt arises from medical services rendered, which is money, property
15   or their equivalent, due or owing or alleged to be due or owing from a natural person by reason
16   of a consumer credit transaction. This alleged debt is relates primarily to personal, family, or
17   household purposes. Thus, this action arises out of a “debt” as that term is defined by 15 U.S.C.
18   1692a (5).
19          16.     Plaintiff incurred medical expenses from City of Henderson in the amount of
20   $180.00 related to an ambulance ride to the hospital for injuries sustained in a motor vehicle
21   collision (the “debt”). The ambulance services were provided on September 5, 2019. Sometime
22   thereafter, Defendant allegedly obtained the right to collect the debt from City of Henderson.
23   Plaintiff disputes Defendant’s right to collect the debt.
24     DEFENDANT VIOLATES THE FAIR DEBT COLLECTION PRACTICES ACT (15
25                                 U.S.C. §§ 1692-1692(P)) (“FDCPA”)
26          17.     On approximately August 10, 2020, Defendant, by and through an employee,
27   called Plaintiff in an attempt to collect the debt. The call was recorded by Defendant.
28




                                                     -3-
             Case 2:20-cv-02154-JCM-EJY Document 1 Filed 11/23/20 Page 4 of 6




1           18.     Defendant’s call to Plaintiff was a communication as defined in 15 U.S.C. §
2    1692(2)(a).
3           19.     15 USC § 1692g provides that “Within five days after the initial communication
4    with a consumer in connection with the collection of any debt, a debt collector shall, unless the
5    following information is contained in the initial communication or the consumer has paid the
6    debt, send the consumer a written notice containing --(1) the amount of the debt; (2) the name of
7    the creditor to whom the debt is owed; (3) a statement that unless the consumer, within thirty days
8    after receipt of the notice, disputes the validity of the debt, or any portion thereof, the debt will
9    be assumed to be valid by the debt collector; (4) a statement that if the consumer notifies the debt
10   collector in writing within the thirty-day period that the debt, or any portion thereof, is disputed,
11   the debt collector will obtain verification of the debt or a copy of a judgment against the consumer
12   and a copy of such verification or judgment will be mailed to the consumer by the debt collector;
13   and (5) a statement that, upon the consumer's written request within the thirty-day period, the debt
14   collector will provide the consumer with the name and address of the original creditor, if different
15   from the current creditor.
16          20.     It has been approximately four months since Defendant’s initial communication
17   with Plaintiff and Defendant still has not sent Plaintiff a written notice containing --(1) the amount
18   of the debt; (2) the name of the creditor to whom the debt is owed; (3) a statement that unless the
19   consumer, within thirty days after receipt of the notice, disputes the validity of the debt, or any
20   portion thereof, the debt will be assumed to be valid by the debt collector; (4) a statement that if
21   the consumer notifies the debt collector in writing within the thirty-day period that the debt, or
22   any portion thereof, is disputed, the debt collector will obtain verification of the debt or a copy of
23   a judgment against the consumer and a copy of such verification or judgment will be mailed to
24   the consumer by the debt collector; and (5) a statement that, upon the consumer's written request
25   within the thirty-day period, the debt collector will provide the consumer with the name and
26   address of the original creditor, if different from the current creditor.
27          21.     On or about November 2, 2020, Plaintiff’s counsel requested, in writing,
28   verification of Plaintiff’s debt, including a written statement of the following: (1) the amount of




                                                      -4-
             Case 2:20-cv-02154-JCM-EJY Document 1 Filed 11/23/20 Page 5 of 6




1    the debt; (2) the name of the creditor to whom the debt is owed; (3) a statement that unless the
2    consumer, within thirty days after receipt of the notice, disputes the validity of the debt, or any
3    portion thereof, the debt will be assumed to be valid by the debt collector; (4) a statement that if
4    the consumer notifies the debt collector in writing within the thirty-day period that the debt, or
5    any portion thereof, is disputed, the debt collector will obtain verification of the debt or a copy of
6    a judgment against the consumer and a copy of such verification or judgment will be mailed to
7    the consumer by the debt collector; and (5) a statement that, upon the consumer's written request
8    within the thirty-day period, the debt collector will provide the consumer with the name and
9    address of the original creditor, if different from the current creditor.
10          22.     Twenty one (21) days have elapsed since Plaintiff’s counsel requested verification
11   of Plaintiff’s debt. However, as of the date of filing, Defendant still has not provided any of the
12   required notices or information.
13          23.     Defendant’s failure to perform any of the actions required by 15 USC § 1692(g)
14   was deceptive and misleading, in violation of the Fair Debt Collection Practices Act.
15                                       FIRST CAUSE OF ACTION
16             VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT
17                               (15 U.S.C. §§ 1692-1692(P)) (“FDCPA”)
18          24.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint
19   as though fully set forth herein.
20          25.     The foregoing acts and omissions of Defendant constitute numerous and multiple
21   violations of the FDCPA, including but not limited to violating of 15 U.S.C. § 1692(2)(a) and 15
22   U.S.C. § 1692(g).
23          26.     As a result of Defendants breaches of the FDCPA, Plaintiff has suffered harm and
24   incurred damages, as she was not given notice of the thirty (30) day period to dispute the debt and
25   has had derogatory remarks placed on her credit.
26          27.     As a result of each and every violation of the FDCPA, Plaintiff is entitled to
27   damages of $1,000.00 pursuant to 15 U.S.C. § 1692(k)(2)(A); and reasonable attorney’s fees and
28   costs pursuant to 15 U.S.C. § 1692(k)(a)(3) from Defendant.




                                                      -5-
             Case 2:20-cv-02154-JCM-EJY Document 1 Filed 11/23/20 Page 6 of 6




1                                         PRAYER FOR RELIEF
2            Plaintiff respectfully requests the Court grant Plaintiff the following relief against
3    Defendant on his First Cause of Action:
4            1.      An award of statutory damages of $1,000.00 to Plaintiff, pursuant to 15 U.S.C. §
5    1692k(a)(2)(A), against Defendants;
6            2.      An award of costs of litigation and reasonable attorney’s fees, pursuant to15
7    U.S.C. § 1692k(a)(3), against Defendants; and
8            3.      Any other relief the Court may deem just and proper.
9                                             TRIAL BY JURY
10           Pursuant to the seventh amendment to the Constitution of the United States of America,
11   Plaintiff is entitled to, and demands, a trial by jury.
12           DATED this 23rd day of November, 2020.
13           Respectfully submitted by:
14

15                                                   /s/ Jeffrey Lavigne
16                                                   KRISTIAN LAVIGNE, ESQ.
                                                     Nevada Bar No.11629
17
                                                     kris@myrebellawyer.com
                                                     JEFFREY LAVIGNE, ESQ.
18                                                   Nevada Bar No. 13906
                                                     jeff@myrebellawyer.com
19
                                                     THE LAW OFFICE OF KRISTIAN
                                                     LAVIGNE AND ASSOCIATES, P.C.
20                                                   8064 W. Sahara Avenue, Suite 102
                                                     Las Vegas, NV 89117
21
                                                     Ph:702-732-3529
                                                     Fax:702-724-9073
22                                                   Attorneys for Plaintiff
23

24

25

26

27

28




                                                       -6-
